Chief Justice Steele
delivered the opinion of the court:
Action was brought against the defendant to recover $162.00, alleged to be due and owing to the plaintiff from the defendant for the rent of certain premises in the city of Telluride. The defendant admitted that he had occupied the premises, but testified that he had paid the rent. There is a direct conflict in the testimony concerning the payment. The court found that payment had not been made, and rendered judgment in favor of the plaintiff. The defendant appealed to the court of appeals.
The finding and judgment, upon conflicting evidence, should not be disturbed. The judgment is affirmed. Affirmed.
Mr. Justice Caswell and Mr. Justice Maxwell concur.